Citation Nr: 0831162	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  04-15 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for herniated cervical 
disc C5-6 status post discectomy and fusion, previously 
claimed as mild cervical radiculopathy C6 distribution.  

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1977 to 
February 1999.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from March 2003 and May 2003 rating decisions of 
the Salt Lake City, Utah, Department of Veterans Affairs (VA) 
Regional Office (RO).  In the March 2003 rating decision, the 
RO denied service connection for gastroesophageal reflux 
disease (GERD), and the May 2003 decision denied reopening 
the claim for service connection for mild cervical 
radiculopathy C6 distribution.  

In April 2007, the Board reopened the claim for service 
connection for mild cervical radiculopathy C6 distribution 
and remanded both service connection claims for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claims of entitlement to service connection for a herniated 
cervical disc C5-6 status post discectomy and fusion and 
GERD.  Where the record before the Board is inadequate to 
render a fully informed decision, a remand is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).  

In the April 2007 Board remand, the AMC/RO was instructed to 
schedule the veteran VA examinations in connection with his 
claims to determine whether the veteran's cervical spine 
disorder and GERD were related to his active service.  A VA 
examination was performed in April 2008 and the examiner 
provided a nexus opinion regarding whether the veteran's 
cervical spine disorder and GERD were related to one another, 
but the examiner did not provide an opinion commenting as to 
whether the veteran's cervical spine disorder and GERD were 
related to his military service, as directed in the April 
2007 Board remand.  The Board considers this opinion 
insufficient, and requests the VA examiner who conducted the 
April 2008 VA examination of the veteran to indicate the 
requested opinion in an addendum.  

Finally, additional evidence received at the Board in July 
2008 without the veteran's waiver of initial consideration of 
this evidence by the agency of original jurisdiction includes 
service treatment records and medical statements dated March 
2004 and July 2008.  These records are referred for initial 
review.  See 38 C.F.R. § 20.1304 (2007).  

In order to give the veteran every consideration with respect 
to the present appeal and to ensure due process, further 
development of the case is necessary.  Accordingly, the case 
is REMANDED for the following action:  

1.  Contact the VA examiner who conducted 
the April 2008 VA examination, to include 
transferring the claims file for review, 
and ask the examiner to opine on the 
following: 

a.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as 
not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent) the veteran's cervical 
spine disability had its origin in 
service or is in any way related to 
the veteran's active service.  

b.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as 
not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent) the veteran's 
gastroesophageal reflux disease had 
its origin in service or is in any 
way related to the veteran's active 
service.  

2.  Thereafter the issues on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the appropriate 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellant 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


